11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Eric Everett Lowry,                          * From the 350th District Court
                                               of Taylor County,
                                               Trial Court No. 13010-D.

Vs. No. 11-21-00017-CR                       * September 29, 2022

The State of Texas,                          * Memorandum Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgments below. Therefore, in accordance with this court’s opinion,
we modify the judgment for count one to reflect “TRUE” to both Eric Everett
Lowry’s pleas and the jury finding with respect to the “1st Enhancement Paragraph.”
We modify the judgment for count three to reflect that the “Statute for Offense” is
“Texas Penal Code § 31.03(e)(4)”; that the “Degree of Offense” is “STATE JAIL
FELONY”; and that Eric Everett Lowry “PLEADED NOT TRUE” to the two
enhancement paragraphs. As modified, we affirm the judgments of the trial court.